Fuld, J.
(dissenting). Every child has a right, so far as is possible, to lead a normal life and, if his parents, through viciousness or ignorance, act in such a way as to endanger that right, the courts should, as the legislature has provided, act on his behalf. Such is the case before us.
The boy Martin, twelve years old when this proceeding was begun, fourteen now, has been neglected in the most egregious way. He is afflicted with a massive harelip and cleft palate which not only grievously detract from his appearance but seriously impede his chances for a useful and productive life. Although medical opinion is agreed that the condition can be remedied by surgery, that it should be performed as soon as possible and that the risk involved is negligible, the father has refused to consent to the essential operation. His reason — which is, as the Appellate Division found, entirely unsubstantial— was that he relies on “ forces in the universe ” which will enable the child to cure himself of his own accord. He might consent to the operation, he said, if the boy “ in a few years ’ ’ should favor one.
It is quite true that the child’s physical life is not at peril — as would be the situation if he had an infected appendix or a growth on the brain — but it may not be questioned, to quote from the opinion below, “ What is in danger is his chance for a normal, useful life.” Judge Van Voorhis does not, I am sure, take issue with that, but he feels that the boy will benefit, to a greater extent, from the operation if he enters the hospital with a mind favorably disposed to surgery. Therefore he counsels delay, on the chance — and that is all it is — on the chance that at some future time the boy may make his own decision to submit to plastic surgery.
It would, of course, be preferable if the boy were to accede to the operation, and I am willing to assume that, if he acqui*87esees, he will the more easily and quickly react to the postoperative speech therapy. However, there is no assurance that he will, either next year, in five years or six, give his consent. Quite obviously, he is greatly influenced by his father, quite plainly a victim of the latter’s unfortunate delusions. And, beyond that, it must be borne in mind that there is little if any risk involved in the surgery and that, as time goes on, the operation becomes more difficult.
Be that as it may, though, it is the court which has a duty to perform (Children’s Court Act, § 24), and it should not seek to avoid that duty by foisting upon the boy the ultimate decision to be made. Neither by statute nor decision is the child’s consent necessary or material, and we should not permit his refusal to agree, his failure to co-operate, to ruin his life and any chance for a normal, happy existence; normalcy and happiness, difficult of attainment under the most propitious conditions, will unquestionably be impossible if the disfigurement is not corrected.
Moreover, it is the fact, and a vital one, that this is a proceeding brought to determine whether the parents are neglecting the child by refusing and failing to provide him with necessary surgical, medical and dental service (Children’s Court Act, § 2, subd. 4, cl. e).1 Whether the child condones the neglect, whether he is willing to let his parents do as they choose, surely cannot be operative on the question as to whether or not they are guilty of neglect. They are not interested or concerned with whether he does or does not want the essential operation. They have arbitrarily taken the position that there is to be no surgery. What these parents are doing, by their failure to provide for an operation, however well-intentioned, is far worse than beating the child or denying him food or clothing. To the boy, and his future, it makes no difference that it may be ignorance rather than viciousness that will perpetuate his unfortunate condition. If parents are actually mistreating or neglecting a child, the circumstance that he may not mind it cannot alter *88the fact that they are guilty of neglect and it cannot render their conduct permissible.
The welfare and interests of a child are at stake. A court should not place upon his shoulders one of the most momentous and far-reaching decisions of his life. The court should make the decision, as the statute contemplates, and leave to the good sense and sound judgment of the public authorities the job of preparing the boy for the operation and of getting him as adjusted to it as possible. We should not put off decision in the hope and on the chance that the child may change his mind and submit at some future time to the operation.
The order of the Appellate Division should be affirmed.
Conway, Ch. J., Dye and Froessel, JJ., concur with Van Voorhis, J.; Fuld, J., dissents in an opinion in which Desmond and Burke, JJ., concur.
Order reversed, etc.